Citation Nr: 1433272	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-27 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to October 1973 with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  By this decision, the RO denied service connection for bilateral hearing loss. 

The Veteran asserts that his bilateral hearing loss renders him unemployable.  The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities is being referred to the RO for appropriate disposition.


FINDING OF FACT

Bilateral hearing loss had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303(a), 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, who is already in receipt of service connection for tinnitus, contends that he has bilateral sensorineural hearing loss that was caused by in-service noise exposure and therefore warrants direct service connection.

Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA purposes).

Here, the Veteran has been afforded multiple VA audiological evaluations, which collectively establish that he has bilateral sensorineural hearing loss that qualifies as disabling under 38 C.F.R. 3.385.  The December 2009 VA examiner diagnosed sensorineural hearing loss.  As such, the threshold criterion for service connection has been met in this case.  See Hickson, 12 Vet. App. at 253.

The second element required for direct service connection has also been satisfied.  Id.  Specifically, the Veteran has reported a history of in-service noise exposure incurred as a helicopter door gunner.  The Veteran asserts that he was exposed to excessive in-service noise without the benefit of hearing protection.  The Veteran is competent to report such in-service trauma, which he personally experienced.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); Charles v. Principi, 16 Vet. App. 370 (2002).  Moreover, his assertions are presumed credible as they are both internally consistent and corroborated by his service records, which reflect that his military occupational specialty (helicopter repairman) and his assignments as a door gunner and aircraft maintenance apprentice carried a high risk of noise exposure.  See 38 C.F.R. § 3.159(a)(2); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Notably, such exposure has already been conceded in the November 2003 rating decision granting service connection for tinnitus.  As such, the Veteran's appeal turns on whether a nexus exists between his currently diagnosed bilateral sensorineural hearing loss and that conceded in-service injury.  

With respect to this third and final requirement for direct service connection, the Veteran's service treatment records (STRs) do not document any complaints or findings of hearing loss in service.  Furthermore, the record contains a December 2009 VA examination report that weighs against the Veteran's claim.  See December 29, 2009 VA Examination Report at 3 (indicating that the Veteran's hearing loss is "less likely as not (less than 50/50 probability) caused by or a result of noise exposure in service").  Notably, however, the examiner based his negative nexus opinion solely on the fact that there were no significant threshold shifts comparing the Veteran's enlistment and his separation (ETS) physicals.  This finding is at odds with established precedent that the lack of contemporaneous evidence of hearing loss in service does not automatically preclude service connection for that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  On the contrary, VA compensation benefits may still be established through probative evidence that alternatively establishes that the post-service hearing loss is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also 38 C.F.R. § 3.303(d).  Such evidence may include lay statements, as have been submitted in the instant case.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that a claimant is competent to report the nature of injury and observable symptomatology, and the lack of contemporaneous medical records does not, in and of itself, render such lay evidence not credible).  Indeed, the Veteran's own statements, and those of his representative, indicate that his bilateral hearing loss has persisted and progressively worsened since his release from active duty.  Moreover, the Veteran's Reserve service treatment records provide medical corroboration of his account of such progressively worsening symptoms.  

Accordingly, the Board finds that, by relying on an incomplete and incorrect factual premise-namely, the lack of hearing loss shown between the Veteran's enlistment and separation from active duty, the December 2009 VA examiner has provided an opinion that fails to account for the favorable evidence of record, most notably, the Veteran's documented in-service noise exposure and his own account of persistent, and progressively worsening, hearing loss since service, and the Veteran's reserve records noting his pattern of progressive hearing loss.  It follows that this opining clinician has failed to demonstrate that he is fully informed of the pertinent facts, i.e., history, of the case, which can only gleaned from a complete review of the evidence, both clinical and lay.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008).  

Having thus established that the December 2009 VA examiner's opinion is inadequate for purposes of deciding the Veteran's appeal, the Board has given careful consideration to his own lay assertions, including his report of having persistent and progressively worsening hearing loss since service.  Similarly, he is competent to report a history of post-service symptoms, which lie within the realm of his personal experience.  Id.  Moreover, the Board finds his account to be credible as it is internally consistent and uncontroverted by the remaining record.  See 38 C.F.R. § 3.159(a)(2).   

Having thus established that the Veteran's complaints of longstanding and continuous auditory impairment are entitled to probative value, the Board finds that such evidence is sufficient to demonstrate a pattern of recurrent hearing loss since service.  38 C.F.R. § 3.303(a).  Guiding the Board towards this favorable disposition is the fact that the Veteran is already in receipt of VA benefits for tinnitus.  It follows that, as he has already been shown to have one disability (tinnitus) that is etiologically related to his in-service acoustic trauma, it is logical to assume that another noise-induced disorder (bilateral sensorineural hearing loss) would also warrant service connection.  Indeed, this is consistent with the well-established principle that "an associated hearing loss is usually present" with tinnitus.  See The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems (indicating that tinnitus frequently occurs as a symptom of nearly all other ear disorders, including sensorineural, or noise-induced, hearing loss).  

Accordingly, the Board resolves all remaining reasonable doubt in the Veteran's favor and finds that service connection for his hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted. 




____________________________________________
M. N. HYLAND 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


